Citation Nr: 0408976	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to assignment of a higher disability rating 
for arteriosclerotic heart disease, currently rated as 60 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from February 1946 to February 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In July 
2003 the veteran testified at a Board hearing.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is 
not clear from the record that the veteran has been properly 
furnished notice of VCAA.  The United States Court of Appeals 
for Veterans Claims (Court) has made it clear that failure to 
adequately show compliance with VCAA notice requirements is 
remandable error.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002); 
Huston v. Principi, 17 Vet.App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO so that the veteran 
may be furnished VCAA notice.  

Additionally, the Board notes that the description of the 
limitations resulting from the service-connected 
cardiovascular disability furnished by the veteran at the 
July 2003 Board hearing differs significantly from what the 
veteran apparently told the examiner who conducted the VA 
examination in August 2002.  While not articulated by the 
veteran, the Board believes that implicit in the veteran's 
testimony (when compared to history he related to the VA 
examiner in August 2002) is an assertion that the disability 
has increased in severity since the VA examination.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter to ensure 
compliance with all VCAA notice 
requirements.  The RO should ensure that 
the veteran is furnished proper notice in 
compliance with 38 C.F.R. § 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claims, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. 
Principi, 16 Vet.App. 370 (2002).  

2.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected arteriosclerotic 
heart disease.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
should include any medically advisable 
diagnostic tests or studies for an 
accurate assessment of the disorder.  
Examination findings should be reported 
to allow for evaluation of the heart 
disability under 38 C.F.R. § 4.104, Code 
7005 (2003).  The examiner should also 
specifically comment on the effect of the 
arteriosclerotic heart disease on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the veteran's service-
connected heart disability alone, renders 
him unable to obtain and maintain 
substantially gainful employment.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the record and determine 
if the benefits sought can be granted.  
If the benefits remain denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 



Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




